                    Case 21-10023-JTD              Doc 82        Filed 02/02/21     Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    ---------------------------------------------------------x
                                                             :
    In re:                                                   :     Chapter 11
                                                             :
    WARDMAN HOTEL OWNER, L.L.C.,                             :     Case No. 21-10023 (JTD)
                                                             :
                                        1
                               Debtor.                       :     Re: D.I. 6
                                                             :
    ---------------------------------------------------------x

         LIMITED OBJECTION OF MARRIOTT HOTEL SERVICES, INC. TO THE
        DEBTOR’S MOTION SEEKING ENTRY OF AN ORDER REJECTING HOTEL
         MANAGEMENT AGREEMENT, EFFECTIVE AS OF THE PETITION DATE

           Marriott Hotel Services, Inc. (“Marriott”), by and through its undersigned counsel, submits

the following limited objection (the “Limited Objection”) to the Debtor’s Motion Seeking Entry of

an Order Rejecting Hotel Management Agreement, Effective as of the Petition Date (the

“Rejection Motion”) [ECF No. 6] of the debtor-in-possession Wardman Hotel Owner, LLC (the

“Debtor,” or the “Hotel”). In support of the Limited Objection, Marriott respectfully represents as

follows:

                                        PRELIMINARY STATEMENT

           1.       Marriott, as Manager, and the Debtor, as Owner, are parties to the Marriott

Wardman Park Hotel Second Amended and Restated Management Agreement (the “HMA”) that

is the subject of the Rejection Motion.

           2.       Marriott files this Limited Objection because the Debtor’s proposed order

approving the Rejection Motion is overly broad and ambiguous and may be argued by Pacific Life

and PL Member as precluding claims against them and other third parties. Additionally, the



1
  The last four digits of the taxpayer identification number for the Debtor are -9717. The mailing address for
the Debtor is 5035 Riverview Road, NW, Atlanta, Georgia 30327.

                                                           -1-
                   Case 21-10023-JTD         Doc 82         Filed 02/02/21    Page 2 of 5




proposed order should expressly preserve Marriott’s rights to assert claims under sections 502 or

503(b) of the Bankruptcy Code, or otherwise arising out of the HMA.

                                      FACTUAL BACKGROUND

           3.      On January 11, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code.

           4.      On the Petition Date, the Debtor filed the Rejection Motion. The Rejection Motion

seeks entry of an order rejecting the HMA effective as of the Petition Date.2

                                        LIMITED OBJECTION

           5.      Marriott requests that, to the extent that the Court grants the Rejection Motion, the

    order approving the rejection of the HMA should state that nothing in the order restricts, impairs,

    impacts, or otherwise effects any of Marriott’s rights, or otherwise precludes Marriott from

    asserting claims under sections 502 or 503(b) of the Bankruptcy Code on that basis. In addition,

    nothing in the proposed order should impact any of Marriott’s rights relating to the HMA against

    third parties, including non-debtor affiliates.

           6.      Specifically, Marriott objects to paragraph 4 of the proposed order, which provides

    in relevant part:

                   Marriott must file a claim under section 502 of the Bankruptcy Code
                   or other claims in connection with the HMA or the rejection, breach
                   or termination of the HMA in accordance with any claims bar date
                   set by the Court . . . .

    See Rejection Motion, Ex. A ¶ 5 (emphasis added).

           7.      Marriott respectfully submits that such language is at best unclear, and at worst

    overreaching such that it purports to limit Marriott’s rejection damages to those under section 502



2
  Marriott disputes the Debtor’s characterization that the HMA was validly or effectively terminated. Marriott
expressly reserves all of its rights and remedies with respect to the HMA and any ancillary document.

                                                      -2-
               Case 21-10023-JTD         Doc 82        Filed 02/02/21   Page 3 of 5




of the Bankruptcy Code. It also purports to force Marriott to file claims it may have against third

parties, including non-debtor affiliates, for damages related to the termination of the HMA, which

are not subject to adjudication by this Court.

         8.    Accordingly, Marriott respectfully requests that any rejection order clearly state

that in entering the order, the Court is not making a determination as to Marriott’s rights to assert

a claim under section 502 or 503(b) of the Bankruptcy Code, as well as providing that any claims

against third parties, including non-debtor affiliates arising under ancillary agreements are not

restricted, impaired, or otherwise effected by the entry of order and expressly preserved.

                                 RESERVATION OF RIGHTS

         9.    Marriott reserves the right to supplement this Limited Objection and to make

additional arguments at the hearing held to consider the relief requested on the Rejection Motion.

Marriott further reserves the right to seek any and all other appropriate relief in the Bankruptcy

Court.

         WHEREFORE, for the reasons discussed above Marriott respectfully requests that the

Court grant the relief requested herein and such other and further relief as is just and necessary.


Dated: February 2, 2021
Wilmington, Delaware                        MORRIS, NICHOLS, ARSHT, & TUNNELL LLP


                                      By:     /s/ Curtis S. Miller
                                              Curtis S. Miller (No. 4583)
                                              1201 North Market Street, 16th Floor
                                              P.O. Box 1347
                                              Wilmington, DE 19899-1347
                                              Telephone: (302) 351-9412
                                              Email: cmiller@mnat.com

                                              -and-




                                                 -3-
Case 21-10023-JTD   Doc 82     Filed 02/02/21   Page 4 of 5




                       SHEPPARD, MULLIN, RICHTER & HAMPTON
                       LLP
                       Ori Katz (pro hac vice pending)
                       Four Embarcadero Center, 17th Floor
                       San Francisco, CA 94111-4109
                       Phone: (415) 434-9100
                       Facsimile: (415) 434-3947
                       Email: okatz@sheppardmullin.com

                       -and-

                       SHEPPARD, MULLIN, RICHTER & HAMPTON
                       LLP
                       Michael T. Driscoll (pro hac vice pending)
                       30 Rockefeller Plaza
                       New York, NY 10112
                       Telephone: (212) 653-8700
                       Facsimile: (212) 653-8701
                       Email: mdriscoll@sheppardmullin.com

                       -and-

                       SHEPPARD, MULLIN, RICHTER & HAMPTON
                       LLP
                       Jennifer L. Nassiri (pro hac vice pending)
                       333 South Hope Street, 43rd Floor
                       Los Angeles, CA 90071
                       Telephone: (213) 620-1780
                       Facsimile: (213) 620-1398
                       Email: jnassiri@sheppardmullin.com

                       -and-

                       JENNER & BLOCK LLP
                       Lindsay Harrison
                       Alex S. Trepp
                       1099 New York Avenue, N.W.
                       Suite 900, Washington, DC 20001-4412
                       Phone: (202) 639-6000
                       Facsimile: (202) 639-6066
                       Email: lharrison@jenner.com
                       Email: atrepp@jenner.com

                       -and-




                         -4-
Case 21-10023-JTD   Doc 82     Filed 02/02/21   Page 5 of 5




                       JENNER & BLOCK LLP
                       Paul Rietema
                       353 N. Clark Street
                       Chicago, IL 60654-3456
                       Phone: (312) 840-7208
                       Facsimile: (312) 840-7308
                       Email: prietema@jenner.com

                       Attorneys for Marriott Hotel Services, Inc.




                         -5-
